DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prior arts cited in this office action:
Yee (US 20050128966 A1, hereinafter "Yee") 
Piesinger (US 8098773 B1, hereinafter “Piesinger”)
Murakami et al. (US 20040059988 A1, hereinafter “Murakami”)


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Yee teaches a wireless communication apparatus (Yee [0001]-[0002], figs. 1, 6-9) where Yee teaches a wireless communication apparatus) comprising:
circuitry, which, in operation, generates two codeword signals by encoding data and generates a first mapping signal and a second mapping signal by mapping each of the two codeword signals on at least one of an in-phase/quadrature phase (I-Q) plane corresponding to a quadrature phase-shift keying (QPSK) scheme, and an I-Q plane corresponding to a 16 quadrature amplitude modulation (16QAM) scheme,  arrange the mapping signal by using an equation  and combines the first mapping signal and the second mapping signal to generate a combined signal (Yee [0006]-[0007], [0097]-[0098], [0166], figs 1,4, and  6-9; where Yee discloses generating QPSK modulation mapping signal and 16QAM modulation mapping signal using the first codeword signal and the second codeword signal, interleave and combine the codewords signal),
(Yee [0006]-[0007], [0097]-[0098], [0166], figs 1, 4, and 6-9, where Yee teaches transmitter for transmitting the resulting symbols).
The combination above fails to explicitly teach an angle included in the equation that is used to arrange the second mapping signal in a case (1) where the second mapping signal is generated based on the QPSK scheme and that is same as that in a case (2) where the second mapping signal is generated based on the 16QAM scheme; 
However Piesinger in the same line of endeavor teaches a communication method and system wherein a first encoded signal forming QPSK signal, a second encoded signals forming a second QPSK signal and wherein the first QPSK signal and the second QPSK signal are rotated and added to form a 16QAM, rotation in that sense can only be done using an equation (Piesinger col. 3 lines 53-60, col. 7 line 38-col. 8 line 10, col. 10 lines 52-64, col. 14 lines 10-23, col. 11 lines 37-59).
Therefore, taking the teachings of Yee, Murakami and Piesinger as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to rotate and add the different encoded and mapped signal before transmission, in order to facilitate reception and decoding at the receiver low and high order constellations (Piesinger col. 14 lines 30-36).
The combination fails to explicitly teach in combination with the other limitations the equation having an angle that is not equal to zero and combines the first mapping signal and the phase-rotated second mapping signal arranged using the equation to generate a combined signal. it would not have been obvious to one of ordinary skill in the art to arrive at the invention as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        November 3, 2021